Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “notably a surface of revolution and/or . . .” in lines 4-5 and it is unclear if “notably” is intended to provide a further limitation or a preference or an example.  Claim 1 recites the limitation "at least one portion" in line 8 which there is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2, it recites “particularly one or more pivots” in line 4 and “notably one or more pivots” in line 5, both of which are unclear as to whether “particularly” and “notably” are intended to provide a further limitation or a preference or an example.  
Regarding Claim 3, it recites “notably” in lines 4 and 5 and it is unclear if “notably” is intended to provide a further limitation or a preference or an example.  Claim 3 also recites “wherein the second component has a hardness greater than 1000 Hv, or even greater than 1100 Hv. or the second component has a Vickers hardness 2 to 6 times higher than that of the first component.” and it is unclear what the intended range of the limitation is, and for examination the largest range reasonably interpreted is taken.  
Regarding Claim 4, it recites “notably” in lines 2 and 3 and “particularly” in line 5 both of which are unclear as to whether “particularly” and “notably” are intended to provide a further limitation or a preference or an example.  
Regarding Claim 5, it recites “for example” in line 4 and it unclear if it is intended to provide a further limitation or a preference or an example.  
Regarding Claim 6, it recites “notably” in line 2 and it is unclear if “notably” is intended to provide a further limitation or a preference or an example.  Claim 6 recites the limitation "a plate" in line 6 and it is unclear if this is the same as the balance wheel plate or a different plate.  
Regarding Claim 7, it recites “wherein the plane comprises a portion for accepting” and it is unclear how the plane as introduced in claim 1 would be capable of accepting any of a flywheel, collet of a hairspring, or disk comprising a pin of claim 7 given that it is a geometrical  plane used to describe the direction of the connection of the first component and second component and not a component itself of the horology device.  For purposes of examination, claim 7 is interpreted as “The horology device of claim 1 comprising a portion for accepting a flywheel, and/or a portion for accepting a collet of a hairspring, and/or a portion forming a disk comprising a pin”.
Regarding Claim 8, it recites “notably” in line 2 and it is unclear if “notably” is intended to provide a further limitation or a preference or an example.  
Regarding Claim 10, it recites the limitation "the torque resistance" in line 2 which there is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 1 recites “fixed permanently” which based on the understood meaning of fixed means to not allow for movement so it is unclear how there would be any torque resistance at all between the first component and the second component.  
Regarding Claim 11, it recites “notably” in lines 6 and it is unclear if “notably” is intended to provide a further limitation or a preference or an example.  Claim 11 recites the limitation "at least one portion" in line 11 which there is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, it recites “the method of claim 1” however claim 1 does not recite a method.  Claim 12 recites the limitation "the fixing step" in lines 2 and 3 which there is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 13, it recites “a horology device obtained by implementing the method of claim 11”, and claim 11 recites “a method for producing a horology device of claim 1” so it is unclear if claim 13 is producing anything more than claim 1 or merely claiming the same exact subject matter and double patenting.  
Regarding Claim 15, it recites “notably” in lines 1 and it is unclear if “notably” is intended to provide a further limitation or a preference or an example.  
Regarding Claim 16, it recites “notably” in lines 1 and it is unclear if “notably” is intended to provide a further limitation or a preference or an example.  
Regarding Claim 17, it recites “notably” in lines 2 and it is unclear if “notably” is intended to provide a further limitation or a preference or an example.  Additionally, it recites “includes further provided with an element” and it is unclear if it is the step of supplying that provides an element or if is the same step but the second component is further provided with the element.  
Regarding Claim 18, it recites “one or more said pivots” in line 1 and it is unclear if this is one or more of said pivots of claim 2 or meant to be “said one or more pivots” of claim 2.  
Regarding Claim 19, it recites “a horology device obtained by implementing the method of claim 12”, and claim 11 recites “the method of claim 1” in which there is no such limitation.  It appears intended that claim 12 recite “the method of claim 11, in which case claim 12 depends upon claim 11 which recites “a method for producing a horology device of claim 1” so it is unclear if claim 19 is producing anything more than claim 1 or merely claiming the same exact subject matter and double patenting.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conus et al. (US 20130309446 A1, hereinafter “Conus”).
Regarding Claim 1, Conus discloses a horology device comprising: a first component [25] comprising at least one plastically deformable portion [24] and 
a second component [27] provided with a surface notably a surface of revolution and or of guidance and or of attachment of the first component relative to the second component (par. 0049), the first component being fixed permanently to the second component by plastic deformation of the at least one portion against the second component (par. 0048), in a plane perpendicular or substantially perpendicular to an axis of said surface of the second component (par. 0048 “radially grips”).
Regarding Claim 2, Conus discloses that the second component is a staff (par. 0060).
Regarding Claim 3, Conus discloses that the second component is made from a material that does not have a plastic deformation domain (par. 0043). 
Regarding Claim 7, Conus discloses the horology device comprising a collet of a hairspring (par. 0060).  
Regarding Claim 11, Conus discloses a method for producing a horology device - claimed in one of the preceding claims of claim 1, the method comprising the following steps: a step of supplying a first component comprising at least one plastically deformable portion (par. 0080), a step of supplying a second component provided with a surface, notably a surface of revolution and/or a surface of guidance and/or of attachment of the first component relative to the second component (par. 0079), a step of positioning the first component relative to the second component (par .0083), a step of fixing the first component to the second component by plastic deformation of the at least one portion  of the first component against the second component, in a plane perpendicular or substantially perpendicular to the axis of said surface of the second component (par. 0089).
Regarding Claim 13, Conus discloses a horology device obtained by implementing the method of claim 11 (fig. 11).
Regarding Claim 14, Conus discloses a horology movement comprising [[a]] the horology device of claim 1 (par. 0037), the horology device being mounted with the ability to rotate and/or to translate relative to a frame of the movement or being fixed to the frame of the movement (function of pivot pin form of assembly provided in par. 0057).
Regarding Claim 15, Conus discloses a timepiece comprising the horology device of claim 1 (claim 39).  
Regarding Claim 16, Conus discloses a timepiece comprising the horology device of claim 14 (claim 39).  
Regarding Claim 17, Conus discloses the method of claim 11 wherein said step of supplying a second component provided with a surface is further provided with an element for guidance or attachment [29’] of the horology device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conus as applied to claim 1 above, and further in view of Klein (CH 699680 B1).

Regarding Claim 4, Conus does not disclose that the second component notably the surface comprises at last one recessed portion.
Klein discloses that the second component notably the surface comprises at last one recessed portion (fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component and second component of the horology device of Conus to that of the equivalent first components and second components of Klein, as Klein similarly provides a device for fixing a component of brittle material on a supporting component with an intermediate part of elastically deformable material and by adjusting the components of Conus with the application of Klein it is possible to form the horology component into other useful horology applications not explicitly disclosed by Conus.  With modifying the components, it is similarly obvious to modify the geometry and elastic deformation connection of the components of Conus to that of Klein, such as shown by fig. 7, for benefits of that the conformity of the shape of the opening and structure allows a non-rotating and predetermined positioning of the wheel on the support element (par. 0028).
Regarding Claim 5, Conus does not explicitly disclose that the at least one plastically deformable portion has a first wall thickness smaller than a second wall thickness of at least one other portion of the first component
Klein discloses that the at least one plastically deformable portion has a first wall thickness smaller than a second wall thickness of at least one other portion of the first component (fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component of Conus to be the balance wheel plate of Klein for the same obviousness rationale described above in claim 4.  
Regarding Claim 6, Conus does not disclose that the first component is a balance wheel plate.
Klein discloses that the first component is a balance wheel plate (par. 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component of Conus to be the balance wheel plate of Klein for the same obviousness rationale described above in claim 4.  
Regarding Claim 8, Conus does not disclose a pinion as the first component, at least partially jacketing or covering the second component. 
Klein discloses a pinion as the first component, at least partially jacketing or covering the second component (fig. 11, par. 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component of Conus to be the pinion of Klein for the same obviousness rationale described above in claim 4.  
Regarding Claim 9, since Klein discloses the first component is a pinion, Klein also discloses that the pinion comprises a portion accepting a gearwheel as it known in the art that purpose of a pinion is to mesh with other elements including a gearwheel and thus that pinions comprise portions made for accepting gearwheels.  

Regarding Claim 12, Conus does not disclose that the fixing step comprises the use of at least one set of pliers to plastically deform the at least one portion and/or wherein the fixing step comprises the simultaneous plastic deformation of several deformable portions.
Klein discloses that the fixing step comprises simultaneous plastic deformation of severable deformable portions (Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component of Conus to be the balance wheel plate of Klein for the same obviousness rationale described above in claim 4.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conus as applied to claim 1 above, and further in view of Humair et al. (EP 3070345 A1, hereinafter “Humair”).
Regarding Claim 10, Klein does not explicitly disclose the torque resistance of the first component on the second component about the axis is greater than 3 mNm, or even greater than 5 mNm.
Humair discloses providing plastically deformable rivets with a torque resistance greater than 3mNm between components (par. 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klein to include plastically deformable rivets as a means of fixing the first and second component to allow a reliable assembly with sufficient torque resistance in a durable assembly.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Conus as applied to claim 2 above, and further in view of Linck (EP 3258325 A1).
Regarding Claim 18, while Conus does disclose the second component forming a pivot pin (par. 0057), Conus does not disclose pivots having a diameter smaller than 0.1 mm.  Linck discloses pivots having a diameter smaller than 0.1 mm (par. 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill in the gaps of Conus in the details related to balance shaft and pivot dimensions to form a diameter of less than 0.1 mm with the pivots of Conus, as Linck provides that such a dimension is within the range of possibilities and it would have been obvious to try and implement.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dubois et al. (CH 711923 A2) discloses a composite part comprising an opening with resilient means for being fitted onto a fragile material in which one part is plastically deformed and provides a torque resistance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833